DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the modified industrial reference" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 3, recites “(P&ID)”, “P&ID” inside the parentheses, is unclear, vague and indefinite in the context of the claim. It is unclear if the content(s) inside the parentheses is part of the claim? Is the content(s) inside the parentheses are included or excluded from the claim?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duke et al. (US 2019/0236352 A1).
As to claim 13, Duke et al. discloses a method for training artificial intelligence to recognize industrial images and/or industrial text characters (see paragraphs 0040-0041 and 0132), the method comprising the steps of: providing one or more computers (see figure 10 and see par 0132) comprising one or more processors (see par 0132 “one or more processors 1024”) and one or more non-transitory computer readable media (see par 0132 “one or more non-transitory memories with computer program instructions 1005 embedded thereon”), the one or more non-transitory computer readable media comprising instructions (see figure 10 and see par 0132 “one or more non-transitory memories with computer program instructions 1005 embedded thereon”) stored thereon that when executed cause the one or more computers to: by the one or more processors (1024), implement an artificial intelligence (see pars 0040-0041 and 0132 and see figure 10, i.e., machine learning component 1008 and in par 0041 deep learning processes such as convolutional neural networks, is a class of deep feed forward artificial neural network, see par 0041).

Allowable Subject Matter
Claims 1-6 and 7-12 are allowed.

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discloses an industrial image recognition system (see pars 0006 to 0007, 0010, 0105, and see figure 10 and pars 0040-0041 and 0132) comprising: one or more computers comprising one or more processors (see pars 0105 and 0132 “processors”) and one or more non- transitory computer readable media (see pars 0105 and 0132 “machine-readable” and “memories”) , the one or more non-transitory computer readable media comprising instructions (see pars 0105 and 0132) stored thereon that when executed cause the one or more computers to: by the one or more processors, import one or more industrial references (see pars 0006-0007 and 0104, obtain a symbol recognition training data set), by the one or more processors, identify one or more industrial images associated with the one or more industrial references (see pars 0006-0007 obtain an image including symbols the symbols include complicated geometry of mechanical or electrical component, obtaining an image and identify the symbols), by the one or more processors, identify one or more industrial characters associated with the one or more industrial references (see par 10, identifying text areas).
The closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) does not disclose, teach or suggest, by the one or more processors, return an image location of each of the one or more industrial images, and by the one or more processors, return a character location of each of the one or more characters, as recited in independent claim 1. 
Claims 2-6 are allowable because they are dependent on allowable independent claim 1 above.  

Regarding independent claim 7, the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discloses a system for training artificial intelligence to recognize industrial images and/or industrial text characters (see pars 40-41, and 132) comprising: one or more computers comprising one or more processors (see pars 105 and 132) and one or more non- transitory computer readable media (see pars 105 and 132), the one or more non-transitory computer readable media comprising instructions (see pars 105 and 132) stored thereon that when executed cause the one or more computers to: by the one or more processors, import an industrial image (see pars 6-7, obtain an image including symbols, the symbols include complicated geometry of mechanical or electrical component, obtaining an image and identify the symbols, and see par 104, obtain a symbol recognition training data set), by the one or more processors, identify one or more characters in the industrial reference (see par 10, identifying text areas); and by the one or more processors, store the location of the one or more characters in a database (see par 40, i.e., characters maybe stored in database; also see pars 83, 115, 120 and 131). 
The closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) does not disclose, teach or suggest, by the one or more processors, return a location of the one or more characters, by the one or more processors, remove the one or more characters in the industrial reference, by the one or more processors, return the industrial reference with the one or more characters removed as a modified industrial reference, as claimed in independent claim 7.
Claims 8-12 are allowable because they are dependent on allowable independent claim 7 above.

Regarding dependent claim 14, the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discloses providing an industrial reference (see pars 0006-0007 and 0104, obtain a symbol recognition training data set) and remove the non-characters (see par 0125). 
The closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) does not disclose, teach or suggest, removing all text from the industrial reference, creating one or more clipped industrial images from the modified industrial reference, by the one or more processors, sending the one or more clipped industrial images to the artificial intelligence as a training set, as recited in dependent claim 14. (Applicant is reminded that, Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.). 

Regarding dependent claim 15, the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discloses providing an industrial reference (see pars 0006-0007 and 0104, obtain a symbol recognition training data set) and remove the non-characters (see par 0125). 
The closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) does not disclose, teach or suggest, removing all characters from the industrial reference to create a modified industrial reference, creating one or more clipped industrial images from the modified industrial reference, creating a plurality of copies of each of the one or more clipped industrial images, rotating each of the plurality of copies to create a plurality of rotated copies, and by the one or more processors, sending the one or more clipped industrial images and the plurality of rotated copies to the artificial intelligence as a training set, as claimed in claim 15. 
Regarding dependent claim 16, the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discloses providing an industrial reference (see pars 0006-0007 and 0104, obtain a symbol recognition training data set), by the one or more processors, identifying a location of one or more characters in the industrial reference (see par 10, identifying text areas); by the one or more processors, storing a location of the one or more characters within a database (see par 40, i.e., characters maybe stored in database; also see pars 83, 115, 120 and 131); and by the one or more processors, implementing an artificial intelligence (see pars 0040-0041 and 0132 and see figure 10, i.e., machine learning component 1008 and in par 0041 deep learning processes such as convolutional neural networks, is a class of deep feed forward artificial neural network, see par 0041).
The closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) does not disclose, teach or suggest, by the one or more processors, sending one or more clipped images from the industrial reference artificial intelligence as a training set, by the one or more processors, sending the industrial reference to artificial intelligence to determine a hit rate of the industrial images in the industrial reference, as recited in claim 16.
Claims 17-18 are allowable, over the closest prior art of record, namely, Duke et al. (US 2019/0236352 A1) discussed above, because claims 17-18 are dependent on allowable dependent claim 16 above. (Applicant is reminded, that Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jirkovsky et al. (US 2016/0161930 A1) teaches a computer-implemented method for automatically exchanging data between a piping and instrumentation diagram (P&ID) and a control system comprises: parsing a P&ID and identifying instruments and/or groups of instruments within the P&ID, identifying one or more input tags and output tags associated with each identified instrument and/or with each identified group of instruments within the P&ID, and establishing at least one relationship among the one or more input tags and output tags, wherein the input tags and output tags for an instrument and/or a group of instruments and the at least one relationship between the corresponding input tags and output tags are derivable from a template library, and identifying a control loop for each established relationship among the input tags and the output tags, wherein said control loop is for controlling one or more instruments by the control system (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677